Citation Nr: 0203725	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an extension, beyond May 31, 1998, of a 
temporary total rating for a period of convalescence under 
38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1962, and from May 1962 to August 1980.  This matter comes to 
the Board of Veterans' Appeals (Board) from the Department to 
Veterans Affairs (VA) Portland Regional Office (RO) August 
1998 rating decision which denied an extension, beyond March 
31, 1998, of a temporary total convalescent rating under the 
provisions of 38 C.F.R. § 4.30.  By rating decision in 
November 1999, the temporary total convalescent rating under 
38 C.F.R. § 4.30 was extended through May 31, 1998.  The 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDING OF FACT

The evidence does not show that the veteran's service-
connected lumbosacral spine disability required 
hospitalization or surgery necessitating convalescence beyond 
May 31, 1998, or that the March 4, 1998 low back surgery 
resulted in severe postoperative residuals such as an 
incompletely healed surgical wound, therapeutic 
immobilization, application of a body cast, or that house 
confinement or continued use of a wheelchair or crutches was 
required.


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating for the service-connected lumbosacral 
spine disability, beyond May 31, 1998, have not been met.  
38 U.S.C.A. 5107 (West 1991); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is needed to comply with the 
requirements of the new law regarding development of the 
veteran's claim.

The veteran contends, essentially, that an award of a 
temporary total convalescent rating under 38 C.F.R. § 4.30, 
following his March 1998 low back surgery, should be extended 
beyond May 31, 1998, as he was unable to return to full-time 
employment beyond that date.

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.  

A temporary total convalescent rating is warranted if 
treatment of a service-connected disability results in: 
surgery necessitating at least one month of post-operative 
convalescence (38 C.F.R. § 4.30(a)(1)); surgery with severe 
post-operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the need for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited) (38 C.F.R. 
§ 4.30(a)(2)); or immobilization by cast, without surgery, of 
one major joint or more (38 C.F.R. § 4.30(a)(3)).  Extensions 
of 1, 2 or 3 months, beyond the initial 3 months, may be made 
under 38 C.F.R. § 4.30(a)(1), (2), or (3).  Extensions of one 
or more months up to 6 months, beyond the initial 6 months 
period, may be made under 38 C.F.R. § 4.30(a)(2) or (3).  
38 C.F.R. § 4.30 (2001).  

Service connection for lumbosacral spine disability, status 
post laminectomy and discectomy at L4-5, was granted by RO 
decision in May 1981, and a 40 percent rating was assigned; 
by rating decisions in March 1984 and April 1986, the rating 
of that disability was reduced to 20 and to 10 percent, 
respectively.

In April 1998, the veteran filed a claim of temporary total 
convalescent rating, indicating that he recently had surgery 
for his service-connected lumbosacral spine disability.  
Along with that application, he submitted private medical 
records from February to March 1998, showing that he was 
examined for increasing low back pain on February 27, 1998, 
and had L2-3 decompression laminectomy and L3-4 partial 
laminectomy with microdiscectomy on March 4, 1998.

By RO rating decision in June 1998, the veteran was awarded a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
for the period February 27 through March 1998, based on the 
above-identified clinical evidence of low back surgery in 
March 1998; he was informed that VA medical examination would 
be scheduled to evaluate the severity of impairment from the 
service-connected low back disability.  

On VA orthopedic examination in July 1998, the veteran 
reported constant, moderate low back pain, increasing on 
prolonged sitting and movement of the spine; his radicular 
leg pain reportedly improved since the recent surgery, and he 
denied symptoms of numbness or tingling of the feet, weakness 
of the lower extremities, and bowel and bladder dysfunction.  
He indicated that he was under the care of a private 
neurosurgeon, and that he was able to work 2 hours a day.  On 
examination, he was not in apparent acute distress; his gait 
was within normal limits, heel and toe walking was performed 
satisfactorily, the pelvis and shoulders were level, and the 
spine was in proper alignment; a 17 centimeter scar was noted 
in the lumbosacral area; range of motion of the lumbar spine 
was reduced with muscle spasm and tenderness; straight leg 
raising was positive and productive of low back pain.  Status 
post lumbar laminectomy and discectomy at L3-4 and L4-5, and 
degenerative joint disease of the lumbosacral spine were 
diagnosed.  

In July 1998, a private neurosurgeon indicated that the 
veteran was unable to work before June 1, 1998 (due to March 
4, 1998 "injury"), that he was able to work two hours a day 
with restrictions and limitations thereafter, and that he 
participated in physical therapy.  

By separate decisions in August 1998, the RO granted an 
increase to 20 percent for his service-connected lumbosacral 
spine disability, and denied an extension, beyond March 31, 
1998 of a temporary total convalescent rating under 38 C.F.R. 
§ 4.30.  

Private medical records from March to September 1998 document 
treatment and therapy for the veteran's service-connected low 
back disability (including surgery on March 4, 1998, as noted 
above).  On follow-up consultation with his neurosurgeon in 
June 1998, he indicated that his leg pain was gone, but that 
he had persistent back pain on prolonged standing; he 
indicated that he was able to work about two hours a day, and 
the physician suggested that he should undergo further 
evaluations regarding his ability to work.  On another 
examination in June 1998, range of motion of the lumbar spine 
was reduced; a fairly extensive surgical line was noted from 
the area of L3 to the sacrum, and the surgical site was 
mildly tender; straight leg raising was negative for 
radicular pain, and there was no evidence of weakness of the 
lower extremities; he had normal alternating tandem gait, and 
he was able to heel and toe walk, but sensation was 
diminished.  The examiner suggested some modifications for 
his work environment and the nature of activities at work if 
he were to work longer than two hours a day.  On examination 
in July 1998, it was indicated that his ability to perform 
physical activity was still restricted and, in August 1998, 
he was noted to have been still able to work about two hours 
a day.  

By rating decision in November 1999, the RO extended the 
award of a temporary total convalescent rating under 
38 C.F.R. § 4.30, through May 1998.  

Private medical records in April 1999, received in December 
1999, reveal that the veteran underwent another low back 
surgery (bilateral microdiscectomy at L3-4) due to recent 
recurrence of radicular pain of the left leg.  During 
treatment, he indicated that his low back surgery a year 
earlier provided him with good relief of leg pain, but he 
noted that he had not returned to work since the last 
surgery.  

Based on the foregoing, the Board finds that an extension of 
a temporary total rating beyond May 31, 1998 under 38 C.F.R. 
§ 4.30 is unwarranted in this case.  As discussed above, the 
medical evidence reveals that decompression laminectomy at 
L2-3 and partial laminectomy at L3-4 was performed on March 
4, 1998; there is no indication, nor has it been suggested by 
or on the veteran's behalf, that the surgery resulted in any 
complications.  Follow-up examinations and evaluations, both 
VA and private, reveal that the surgery was successful in 
alleviating the symptoms.  The veteran contends that his 
temporary total convalescent rating should be extended beyond 
May 31, 1998, because he was unable to return to full-time 
employment beyond that date.  However, the evidence reveals 
(including his own reports during physical examinations, as 
well as a July 1998 report from his treating neurosurgeon), 
that he was able to return to part-time employment, with 
physical restrictions and limitations, in June 1998.  On 
medical examinations between June and September 1998, 
continuing low back impairment, together with post-incision 
scarring in the lumbosacral spine area, was identified.  
However, there is no indication that post-surgical 
convalescence was required beyond May 31, 1998, or that the 
March 4, 1998 surgery resulted in severe post-operative 
residuals such as incomplete healed surgical wound, 
application of a body cast, necessity of house confinement, 
or use of a wheelchair or crutches beyond May 31, 1998.  For 
these reasons and following full review of the record, the 
preponderance of the evidence is deemed to be against the 
claim for extension of a temporary total rating beyond May 
31, 1998.  

ORDER

An extension, beyond May 31, 1998, of a temporary total 
rating for a period of convalescence under 38 C.F.R. § 4.30 
is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


